BRITT, J.
Defendant’s only assignment of error relates to one of the questions asked the defendant by the trial judge in determining if the pleas were knowingly and understandingly made. The question was: “Do you understand that upon your plea of guilty you could be imprisoned for as much as four years?” Defendant contends that on his pleas he could have been imprisoned for as much as eight years.
Admittedly, the trial court incorrectly stated the maximum sentence the defendant could receive as a result of his pleas; however, we are unable to perceive how the defendant was prejudiced by the error when he received a total sentence of not more than two years.
 It is well established in this jurisdiction that on appeal to the appellate division the burden is on defendant not only to show error but also to show that the error complained of was prejudicial to him, the presumption being in favor of the regularity of the trial below. 3 Strong, N.C. Index 2d, Criminal Law, § 167, pp. 126, 127. Mere technical error will not entitle defendant to a new trial; it is necessary that error be material and prejudicial and amount to a denial of some substantial right. State v. Turner, 268 N.C. 225, 150 S.E. 2d 406.
The judgment of the superior court is
Affirmed.
Mallard, C.J., and Pariíer, J., concur.